If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 11, 2021
                Plaintiff-Appellee,

v                                                                  No. 343720
                                                                   Oakland Circuit Court
ISAAC JAMES RODGERS,                                               LC No. 2007-215475-FC

                Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

       Defendant appeals as on leave granted1 from the trial court’s order denying defendant’s
application for leave to file a successive motion for relief from judgment. We affirm.

                                       I. BACKGROUND

        This appeal stems from defendant’s December 6, 2007 plea of no contest to a single count
of first-degree criminal sexual conduct (CSC I), MCL 750.520b(1)(f) (personal injury to the
victim), pursuant to a Cobbs2 agreement. On January 14, 2008, defendant was sentenced, as a
fourth-offense habitual offender, MCL 769.12, to 12 to 30 years’ imprisonment for one count of
CSC I. After defendant was sentenced, the trial court sua sponte amended the judgment of sentence
to add the statutory requirement of lifetime electronic monitoring under MCL 750.520b(2)(d).
Defendant sought to challenge the amended judgment of sentence, and this appeal followed a
lengthy procedural history.

       On September 18, 2019, the Michigan Supreme Court remanded this matter to this Court
for consideration as on leave granted in lieu of granting leave to appeal. People v Rodgers, 504


1
 After this Court denied defendant’s application for leave to appeal on September 19, 2018, the
Michigan Supreme Court remanded this matter to this Court for consideration as on leave granted.
People v Rodgers, 504 Mich 962 (2019).
2
    People v Cobbs, 443 Mich 276; 505 NW2d 208 (1993).


                                               -1-
Mich 962 (2019). The Michigan Supreme Court directed this Court to consider three specific
issues. Id. First, whether “this Court’s decision in People v Comer, 500 Mich 278[; 901 NW2d
553] (2017), constituted a retroactive change in the law such that an exception to the ban on
successive motions for relief from judgment applies, MCR 6.502(G)(2)[.]” Id. Second, whether
“the Oakland Circuit Court lacked jurisdiction, under Comer, to amend the January 14, 2008
judgment of sentence on its own initiative, after entry, to add lifetime electronic monitoring[.]” Id.
Third, “if Comer does not constitute a retroactive change in the law, but the trial court lacked
jurisdiction to amend the judgment of sentence, the defendant is entitled to relief on his successive
motion for relief from judgment or relief is barred by MCR 6.502(G).” Id.

                                  II. STANDARD OF REVIEW

        This Court reviews “a trial court’s decision on a motion for relief from judgment for an
abuse of discretion and its findings of facts supporting its decision for clear error.” People v Swain,
288 Mich App 609, 628 n 4; 794 NW2d 92 (2010) (citation omitted). A trial court abuses its
discretion when its decision falls outside the range of reasonable and principled outcomes or if the
trial court makes an error of law. Id. at 628-629. “The interpretation of a court rule is a question
of law that is reviewed de novo.” Id. at 629 (citation omitted). Furthermore, “[t]he retroactive
effect of a court’s decision is a question of law that this Court reviews de novo.” People v Quinn,
305 Mich App 484, 489; 853 NW2d 383 (2014) (quotation marks and citation omitted).

                                          III. ANALYSIS

         On appeal, defendant argues that the trial court erred when it denied defendant’s
application for leave to file a successive motion for relief from judgment because: (1) the Michigan
Supreme Court’s opinion in People v Comer, supra, constituted a retroactive change in the law
such that an exception to the ban on successive motions for relief from judgment applies, (2) the
trial court lacked jurisdiction to amend the January 14, 2008 judgment of sentence on its own
initiative to add lifetime electronic monitoring after entry, and (3) even assuming that Comer does
not constitute a retroactive change in the law, defendant is entitled to relief on his successive
motion for relief from judgment because a jurisdictional defect can be raised at any time. As to
each issue, we hold that: (1) the Michigan Supreme Court’s decision in Comer did not constitute
a retroactive change in the law such that an exception to the ban on successive motions for relief
from judgment applies under MCR 6.502(G)(2), (2) assuming that Comer applies retroactively,
the trial court had jurisdiction to amend the January 14, 2008 judgment of sentence on its own
initiative, after entry, to add lifetime electronic monitoring, and (3) assuming that Comer did not
constitute a retroactive change in the law, but the trial court lacked jurisdiction to amend the
judgment of sentence, defendant would be entitled to relief because the amended judgment of
sentence was void for lack of jurisdiction, and jurisdictional defects may be raised at any time.

                          A. RETROACTIVE CHANGE IN THE LAW

       On remand, the Michigan Supreme Court specifically directed this Court to consider
whether the Michigan Supreme Court’s decision in Comer constituted a retroactive change in the
law such that an exception to the ban on successive motions for relief from judgment applies under
MCR 6.502(G)(2). People v Rodgers, 504 Mich 962 (2019).




                                                 -2-
        Generally, “one and only one motion for relief from judgment may be filed with regard to
a conviction.” MCR 6.502(G)(1). MCR 6.502(G)(2) is an exception to the general prohibition on
successive motions for relief from judgment. Id. Under the relevant portion of MCR 6.502(G)(2),
“[a] defendant may file a second or subsequent motion based on a retroactive change in law that
occurred after the first motion for relief from judgment[.]”

         In Comer, the Michigan Supreme Court considered whether the trial court’s failure to
impose lifetime electronic monitoring as a part of the defendant’s sentence for CSC I rendered the
defendant’s sentence invalid, and, if so, whether the trial court could correct the invalid sentence
on its own initiative 19 months after the original judgment of sentence was entered. Comer, 500
Mich at 283. After determining that the defendant’s sentence was invalid because the defendant’s
sentence did not include the lifetime electronic monitoring mandated by MCL 750.520n, the
Michigan Supreme Court concluded that “the trial court’s authority to correct an invalid sentence
on its own initiative ends upon entry of the judgment of sentence.” Id. at 297. “Thereafter, an
invalid sentence may be corrected only upon the timely filing of a motion to correct an invalid
sentence in accordance with MCR 6.429.” Id. at 297-298. In reaching its holding, the Michigan
Supreme Court overruled this Court’s opinion in People v Harris, 224 Mich App 597, 601; 569
NW2d 525 (1997), which provided that “a motion for resentencing is not a condition precedent for
a trial court to correct an invalid sentence under MCR 6.429(A)[.]” Comer, 500 Mich at 298.
Accordingly, the Michigan Supreme Court’s decision in Comer constituted a change in the law
regarding a trial court’s authority to correct an invalid sentence on its own initiative.

        On June 23, 2017, the date Comer was decided, MCR 6.429(A) provided that “[a] motion
to correct an invalid sentence may be filed by either party. The court may correct an invalid
sentence, but the court may not modify a valid sentence after it has been imposed except as
provided by law.” Id. at 294. In response to Comer, the Michigan Supreme Court amended MCR
6.429(A), effective September 1, 2018, to permit the trial court to correct an invalid sentence on
its own initiative. (MCR 6.429(A), 2018 Staff Comment). MCR 6.429(A) now provides as
follows:

       The court may correct an invalid sentence, on its own initiative after giving the
       parties an opportunity to be heard, or on motion by either party. But the court may
       not modify a valid sentence after it has been imposed except as provided by law.
       Any correction of an invalid sentence on the court’s own initiative must occur
       within 6 months of the entry of the judgment of conviction and sentence.

In the instant matter, the trial court entered the amended judgment of sentence on February 19,
2008. Thus, the version of MCR 6.429 that the Michigan Supreme Court interpreted in Comer
was still in effect at the time the trial court amended the judgment of sentence, and the amended
version of MCR 6.429 that gave the trial court ability to correct an invalid judgment on its own
initiative was not yet in effect.

       In considering whether Comer should be applied retroactively, we begin with the maxim
that “Michigan law has regularly declined to apply new rules of criminal procedure to cases in
which a defendant’s conviction has become final.” People v Maxson, 482 Mich 385, 392-393; 759
NW2d 817 (2008) (citations omitted). Generally, convictions become final when a direct appeal
has been exhausted or the time for a direct appeal has expired. People v Gomez, 295 Mich App


                                                -3-
411, 414-415; 820 NW2d 217 (2012). Defendant’s conviction became final when, after this Court
denied defendant’s first delayed application for leave to appeal in 2014, the Michigan Supreme
Court denied defendant’s application for leave to appeal and motion to remand in 2015. People v
Rodgers, 497 Mich 1010 (2015).

        Under Michigan law, courts consider a three-part test of retroactivity that assesses “(1) the
purpose of the new rule; (2) the general reliance on the old rule; and (3) the effect on the
administration of justice.” People v Barnes, 502 Mich 265, 273; 917 NW2d 577 (2018) (citation
and quotation marks omitted). “Because the amount of past reliance will often have a profound
affect [sic] on the administration of justice, the second and third factors are often dealt with
together.” People v Sexton, 458 Mich 43, 63; 580 NW2d 404 (1998) (citation omitted). In regard
to the purpose prong, “[w]hen a decision of this Court involves a rule which concerns the
ascertainment of guilt or innocence, retroactive application may be appropriate.” Id. at 63-64
(citation omitted). “Conversely, a new rule of procedure adopted by this Court which does not
affect the integrity of the fact-finding process should be given prospective effect.” Id. at 63
(citation omitted). In regard to the reliance prong, this Court examines whether an individual or
individuals detrimentally relied on the old rule. Maxson, 482 Mich at 393. “To be considered to
have detrimentally relied on the old rule, a defendant must have relied on the rule in not pursuing
an appeal and have suffered harm as a result of that reliance.” Id. at 394. In regard to the
administration of justice prong, this Court considers the state’s interest in the finality of judgments.
Id. at 398.

         In Comer, the Michigan Supreme Court held that “the trial court’s authority to correct an
invalid sentence on its own initiative ends upon entry of the judgment of sentence.” Comer, 500
Mich at 297. When a trial court amends a judgment of sentence on its own initiative to add the
statutory requirement of lifetime electronic monitoring, a defendant’s guilt has already been
determined. Indeed, in the instant matter, defendant already pleaded no contest to CSC I when the
trial court amended the judgment of sentence on its own initiative to add the statutory requirement
of lifetime electronic monitoring. Thus, the trial court’s authority to correct an invalid sentence
on its own initiative does not concern the ascertainment of a defendant’s guilt or innocence.
Rather, the trial court’s authority to correct an invalid sentence on its own initiative concerns the
procedure for amending an invalid sentence. Accordingly, applying a Sexton analysis, the purpose
of the new rule counsels against retroactivity.

        From 1997 until 2017, the law allowed a trial court to amend an invalid judgement sua
sponte with no time limitation. Harris, 224 Mich App at 601. This was the well settled law, albeit
wrongly decided. Generally, “[w]hen a decision overrules settled law, more reliance is likely to
have been placed in the old rule than in cases in which the law was unsettled or unknown.” Sexton,
458 Mich at 63-64. Indeed, in footnote 52 in Comer, the Supreme Court acknowledged that it had
upheld the authority of a trial court to act on its own motion to correct an invalid sentence of a
court to correct an invalid sentence. However, the court noted:

       But this Court is constitutionally vested with the exclusive authority to establish
       and modify rules of practice and procedure in this state. And when this Court
       exercises that authority, the courts are bound by its exercise. By adopting MCR
       6.435 and MCR 6.429, we set forth the governing procedure for correcting an
       invalid sentence in Michigan that trial courts must follow. Under these rules, a party


                                                  -4-
       must move to correct an invalid sentence; a court cannot do so on its own accord
       after entry of the judgment. [Comer, 500 Mich at 299].

MCR 6.435 and MCR 6.429 did not set time limits with respect to a trial court’s authority to correct
an invalid sentence Id., but they also did not give the trial judge sua sponte authority to correct an
invalid sentence. Thus, the Michigan Supreme Court’s decision in Comer overruled settled law.
It is unknown how many invalid sentences were amended without a motion between 1997 and
2017. It stands to reason that there were several such amendments and that the defendants whose
sentences were modified are entitled to relief from those sentences if Comer is applied
retroactively. In Sexton, the Court specifically declined to give retroactive effect to procedural
rules that did not affect “the integrity of the fact-finding process” noting those rules were based
“this Court’s supervisory powers over the practices and procedures used in our courts.” 458 Mich
at 62-63 (quotation marks and citation omitted). Mindful of the likely effect on the administration
of justice, giving rise to numerous appeals, and with 20 years of reliance on Harris, we find that
this factor also does not favor retroactive application. Therefore, we conclude, as did the Sexton
Court, that the decision in Comer, based upon the court’s supervisory authority, is prospective.

         Considering that Comer does not constitute a retroactive change in the law, defendant is
not entitled to relief on a successive motion for relief from judgment. Under MCR 6.502(G)(2),
“[a] defendant may file a second or subsequent motion based on a retroactive change in law that
occurred after the first motion for relief from judgment[.]” Comer does not constitute a retroactive
change in the law. Thus, the trial court did not err when it denied defendant’s application for leave
to file a successive motion for relief from judgment. Furthermore, the trial court did not err when
it amended the judgment of sentence on its own initiative, after entry, to add lifetime electronic
monitoring. On that date, this Court’s opinion in Harris provided that “a motion for resentencing
is not a condition precedent for a trial court to correct an invalid sentence under MCR 6.429(A)[.]”
Harris, 224 Mich App at 601. Thus, the trial court properly corrected defendant’s invalid sentence
on its own initiative.

             B. JURISDICTION TO AMEND THE JUDGMENT OF SENTENCE

      On remand, the Michigan Supreme Court specifically directed this Court to consider
whether “the Oakland Circuit Court lacked jurisdiction, under Comer, to amend the January 14,
2008 judgment of sentence on its own initiative, after entry, to add lifetime electronic
monitoring[.]” People v Rodgers, 504 Mich 962 (2019).

        “Jurisdiction of the subject matter of a judicial proceeding is an absolute requirement.”
People v Washington (On Remand), 329 Mich App 604, 610; 944 NW2d 142 (2019) (citation and
quotation marks omitted). “When a court is without jurisdiction of the subject matter, its acts and
proceedings are of no force and validity; they are a mere nullity and are void.” Id. (citation and
quotation marks omitted). For this reason, “[j]urisdictional defects may be raised at any time.” Id.
(citation and quotation marks omitted). “Jurisdiction of the subject matter is the right of the court
to exercise judicial power over a class of cases, not the particular case before it[.]” Id. at 611
(citation and quotation marks omitted). Therefore, “[w]ant of jurisdiction must be distinguished
from error in the exercise of jurisdiction[.]” Id. (citation and quotation marks omitted). The
Michigan Supreme Court has previously cautioned against “the loose practice that has grown up,
even in some opinions, of saying that a court had no jurisdiction to take certain legal action when


                                                 -5-
what is actually meant is that the court had no legal right to take the action, that it was in error[.]”
Winkler v Marist Fathers of Detroit, Inc, 500 Mich 327, 336 n 3; 901 NW2d 566 (2017) (citation,
quotation marks, and brackets omitted). This Court recognized these principles in Washington,
when the trial court erroneously resentenced the defendant while an application for leave to appeal
to the Michigan Supreme Court was still pending. 329 Mich App at 604, 607. In doing so, this
Court recognized “the distinction between the existence of subject-matter jurisdiction and the
exercise of it[]” and concluded that “the timing error at issue was not a structural error occasioned
by a lack of subject-matter jurisdiction. Rather, the error was merely procedural in nature,
occasioned by premature activity.” Id. at 614.

         Assuming that Comer applies retroactively for purposes of answering the Supreme Court’s
second directive on remand, the trial court lacked the authority to amend the judgment of sentence
on its own initiative to add lifetime electronic monitoring. In Comer, the Michigan Supreme Court
considered whether the trial court’s failure to impose lifetime electronic monitoring as a part of
the defendant’s sentence for CSC I rendered the defendant’s sentence invalid, and, if so, whether
the trial court could correct the invalid sentence on its own initiative 19 months after the original
judgment of sentence was entered. Comer, 500 Mich at 283. After determining that the
defendant’s sentence was invalid because the defendant’s sentence did not include lifetime
electronic monitoring mandated by MCL 750.520n, the Michigan Supreme Court concluded that
“the trial court’s authority to correct an invalid sentence on its own initiative ends upon entry of
the judgment of sentence.” Id. at 297. “Thereafter, an invalid sentence may be corrected only
upon the timely filing of a motion to correct an invalid sentence in accordance with MCR 6.429.”
Id. at 297-298.

         Defendant’s sentence was invalid because it did not include the statutory requirement of
lifetime electronic monitoring under MCL 750.520n. Comer, 500 Mich at 299. Under the version
of MCR 6.429(B) in effect at the time, the trial court could have corrected this error on its own
initiative before entering judgment, but the trial court failed to do so. After the judgment of
sentence was entered on January 14, 2008, the prosecution had six months to file a motion to
correct the invalid sentence. Id. at 300. The prosecution failed to do so, and, on February 19,
2008, the trial court amended the judgment of sentence on its own initiative to add lifetime
electronic monitoring to defendant’s sentence. Under the Michigan Supreme Court’s
interpretation of MCR 6.435 and MCR 6.429 in Comer, this was improper because the trial court
lacked the authority to correct defendant’s invalid sentence absent a motion from either of the
parties. Id. Accordingly, assuming that Comer applies retroactively, the trial court lacked the
authority to amend the January 14, 2008 judgment of sentence on its own initiative.

         Despite the trial court’s lack of authority to amend the judgment of sentence on its own
initiative, the trial court had jurisdiction to do so. “Michigan circuit courts are courts of general
jurisdiction and unquestionably have jurisdiction over felony cases.” People v Lown, 488 Mich
242, 268; 794 NW2d 9 (2011) (citations omitted). Furthermore, it is erroneous to conclude that a
court had no jurisdiction to take certain legal action when what is actually meant is that the court
had no legal right to take the action. Washington, 329 Mich App at 614. Thus, despite the trial
court’s lack of authority to amend the judgment of sentence on its own initiative, the trial court
had jurisdiction, under Comer, to amend the January 14, 2008 judgment of sentence.

                                C. RELIEF UNDER MCR 6.502(G)


                                                  -6-
         On remand, the Michigan Supreme Court directed this Court to consider whether, “if
Comer does not constitute a retroactive change in the law, but the trial court lacked jurisdiction to
amend the judgment of sentence, the defendant is entitled to relief on his successive motion for
relief from judgment or relief is barred by MCR 6.502(G).” People v Rodgers, 504 Mich 962
(2019). Assuming that Comer does not constitute a retroactive change in the law but the trial court
lacked jurisdiction to amend the judgment of sentence, defendant would be entitled to relief
because the amended judgment of sentence was void, and jurisdictional defects may be raised at
any time.

       Generally, “one and only one motion for relief from judgment may be filed with regard to
a conviction.” MCR 6.502(G)(1). MCR 6.502(G)(2) is an exception to the general prohibition on
successive motions for relief from judgment. Id. Under MCR 6.502(G)(2),

       [a] defendant may file a second or subsequent motion based on a retroactive change
       in law that occurred after the first motion for relief from judgment or a claim of
       new evidence that was not discovered before the first such motion. The clerk shall
       refer a successive motion that asserts that one of these exceptions is applicable to
       the judge to whom the case is assigned for a determination whether the motion is
       within one of the exceptions.

Despite the limited avenues for relief under MCR 6.502(G)(2), this Court has recognized that,
“[w]hen a court is without jurisdiction of the subject matter, its acts and proceedings are of no
force and validity; they are a mere nullity and are void.” Washington, 329 Mich App at 610
(citation and quotation marks omitted). For this reason, “[j]urisdictional defects may be raised at
any time.” Id. (citation and quotation marks omitted). Furthermore, “courts are bound to take
notice of the limits of the authority.” Id. (citation, quotation marks, and brackets omitted). Thus,
assuming that Comer does not constitute a retroactive change in the law but the trial court lacked
jurisdiction to amend the judgment of sentence, defendant would be entitled to relief because the
amended judgment of sentence was void. We acknowledge that a lack of jurisdiction is not a
specified ground for relief under MCR 6.502(G)(2). Nevertheless, jurisdictional defects may be
raised at any time. In sum, assuming that Comer does not constitute a retroactive change in the
law but the trial court lacked jurisdiction to amend the judgment of sentence, defendant would be
entitled to relief because the amended judgment of sentence was void, and jurisdictional defects
may be raised at any time.

                                       IV. CONCLUSION

        The three-part test of retroactivity counsels against retroactive application of the Michigan
Supreme Court’s decision in Comer. Thus, defendant is not entitled to relief on a successive
motion for relief from judgment under MCR 6.502(G)(2). Under the prevailing law at the time,
trial court did not err when it amended the judgment of sentence on its own initiative, after entry,
to add lifetime electronic monitoring.




                                                -7-
Affirmed.



                  /s/ Cynthia Diane Stephens
                  /s/ Deborah A. Servitto
                  /s/ Anica Letica




            -8-